People v Califano (2017 NY Slip Op 07613)





People v Califano


2017 NY Slip Op 07613


Decided on November 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-03125
 (Ind. No. 1035/14)

[*1]The People of the State of New York, respondent, 
vUmberto Califano, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Kevin King and Hilda Mortensen of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Nassau County (McDonald, J.), rendered March 18, 2016, convicting him of disorderly conduct, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
After a jury trial, the defendant was convicted of disorderly conduct (Penal Law § 240.20[3]), based upon evidence that he engaged in conduct that included repeatedly making loud, obscene, and profanity-laced comments directed at a police officer and other people on a public street in a residential area at approximately 10:00 p.m. on February 15, 2014. Evidence was also adduced that the defendant threatened one of his neighbors with physical harm.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant's guilt of disorderly conduct. The defendant's disruptive behavior recklessly created " a potential or immediate public problem'" (People v Weaver, 16 NY3d 123, 128, quoting People v Munafo, 50 NY2d 326, 331), and there was adequate proof from which the jury reasonably could conclude that the defendant's conduct created at least the risk of public inconvenience, annoyance, or alarm (see People v Weaver, 16 NY3d at 128). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPLR 470.15[5]; People v Danielson, 9 NY3d 342), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's remaining contentions are unpreserved for appellate review (see CPL 470.05[2]; People v Jones, 81 AD2d 22, 29) and, in any event, without merit.
BALKIN, J.P., HINDS-RADIX, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court